—In an action for a divorce and ancillary relief, the plaintiff appeals (1), as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Ross, J.), dated July 16, 2002, as denied her cross motion for an award of an attorney’s fee and her motion for the court to recuse itself, and (2), as limited by her notice of appeal and by her reply brief, from so much of a judgment of the same court, entered September 13, 2002, as, upon the order, denied her an award of an attorney’s fee.
Ordered that the appeal from the order is dismissed, without costs or disbursements; and it is further,
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
After considering the equities and circumstances of the case and the financial positions of the parties, the Supreme Court providently exercised its discretion in denying the plaintiff’s cross motion for an award of an attorney’s fee (see Gagstetter v Gagstetter, 283 AD2d 393 [2001]).
The Supreme Court also providently exercised its discretion in declining to recuse itself (see Saferstein v Klein, 288 AD2d 206 [2001]; Yannitelli v Yannitelli & Sons Constr. Corp., 247 AD2d 271 [1998], lv denied 92 NY2d 875 [1998], cert denied 525 US 1178 [1999]).
*536The plaintiffs remaining contentions are without merit. Ritter, J.P., Smith, Goldstein and H. Miller, JJ., concur.